DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 11/13/2020. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/055,460.
Allowable Subject Matter 
Claims 7-9 are objected to as being dependent upon a rejected base claim, but wouldbe allowable if rewritten in independent form including all of the limitations of the baseclaim and any intervening claims. 
Claim Objections
Claim 1 objected because of the following reasons: 
Claim 1 does not indicate the process of generating a derived and verification public key and since both processes use the at least in part of a secret value and public key to generate the key, it can be assumed that the generated derived public key and verification public key can have the same result and be the same value.
The steps in claim 1 does not indicate what devices does which step or if the steps in claim 1 occurs in one device?
Is the secret value shared among the devices?
In order to make claim 1 clearer to understand, examiner suggest applicant to make some modification/ clarification to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. EP1912376A1(KOUNGA GINA) (filed in IDS (03/09/2022), hereafter referred to as “GINA” and in view of NPL: Blockchain Contract: A complete consensus using blockchain (Hiroki Watanabe), hereafter referred to as “Hiroki”.
Regarding claim 1, GINA discloses a derived public key derived at least in part from a secret value and a public key [¶7, obtaining a secret key by said client node and using it to generate a one-way hash chain which is bound to the identity of said client node through a unique hash-code value contained in a certificate; deriving a number of m public/private key pairs, m being an integer, by said first node using said one-way hash chain of said first node, said public/private key pairs being bound to one another and to the hash-code value contained in said client node's certificate; sending by said client node one of its generated public keys along with its certificate to said server node ;authenticating said client node by said server node by verifying that the disclosed public key is bound to the hash-code contained in said client node's certificate], and [0008] In the provided solution, each client, say A, chooses (or somehow obtains) a secret key s and uses it to generate a one-way hash chain. That chain is bound to A's identity through a unique hash-code value contained in a certificate. The client uses its chain to derive a number of public/private key pairs. These public/private key pairs are bound to one another and to the hash code value contained in A's certificate]; and
(ii) generating a verification public key based at least in part on the secret value and the public key [¶8, to be authenticated by the server B, the client just needs to send one of its public keys to B along with its certificate. B can authenticate A by verifying that the disclosed public key is bound to the hash-code contained in A's certificate], and [0009] It should be mentioned here that the public/private key pairs "being bound to each other" can be implemented by deriving the public/private key pairs based on the elements of a hash chain. This ensures that they are not independent of each other but to some extent "depend on each other" and therefore may be regarded as "being bound to each other". If the hash code contained in the certificate of the client is also based on the hash chain this hash code may therefore also be regarded as "being bound to the public/private key pairs"]; and
(iii) comparing the derived public key and the verification public key [¶7, authenticating said client node by said server node by verifying that the disclosed public key is bound to the hash-code contained in said client node's certificate], and [¶8, to be authenticated by the server B, the client just needs to send one of its public keys to B along with its certificate. B can authenticate A by verifying that the disclosed public key is bound to the hash-code contained in A's certificate]; and
 and (iv) based on the comparison of step (iii): (a) allocating the at least one of the derived public key and verification public key as a further public key for verifying a further derived public key [¶8, The client uses its chain to derive a number of public/private key pairs. These public/private key pairs are bound to one another and to the hash code value contained in A's certificate]; and
 and (b) granting access to a resource associated with at least one of the secret values and the derived public key [¶28, the proposed authentication scheme may be used to provide other security services such as authorization, integrity, etc. It can secure applications such as the secure exchange of resources: (e.g. multimedia files) in ad hoc networks. …The proposed scheme may further be used to secure confidential communication between business partners, e.g. during trade fairs, or the exchange of confidential and authentic data by rescue teams during natural disasters such as earthquakes, etc].
 GINA does not explicitly disclose, however, Hiroki discloses submitting, to a blockchain, an access blockchain transaction addressed to [ see pages 1-2, we designed a new protocol for recording a trail of consensus onto the blockchain. In this protocol, a transaction is used as evidence of contractor consent. The transaction is associated with the contract information as shown in Fig. 1.], and [see FIGS. 1-3 and corresponding text for more detail].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GINA with the teaching of Hiroki in order to use of blockchain technology to verify contracts and propose a new protocol to make this usage possible. The protocol makes it possible to confirm the consent of each contractor and protect the privacy of the contract using blockchain [ Hiroki Watanabe, see conclusion section].
Regarding claim 2, GINA discloses wherein step (iii) comprises the application of at least one test or criterion [¶7, authenticating said client node by said server node by verifying that the disclosed public key is bound to the hash-code contained in said client node's certificate], and [¶8, to be authenticated by the server B, the client just needs to send one of its public keys to B along with its certificate. B can authenticate A by verifying that the disclosed public key is bound to the hash-code contained in A's certificate].
Regarding claim 3, GINA discloses, wherein the at least one test or criterion comprises an assessment as to whether the derived public key matches, or is identical to, the verification public key [¶8, to be authenticated by the server B, the client just needs to send one of its public keys to B along with its certificate. B can authenticate A by verifying that the disclosed public key is bound to the hash-code contained in A's certificate].
Regarding claim 4, GINA discloses, wherein the at least one test or criterion comprises a threshold-based assessment [¶8, to be authenticated by the server B, the client just needs to send one of its public keys to B along with its certificate. B can authenticate A by verifying that the disclosed public key is bound to the hash-code contained in A's certificate].
Regarding claim 5, GINA discloses, further comprising repeating steps (ii) to (iv) using a further secret value and the further public key[¶7, obtaining a secret key by said client node and using it to generate a one-way hash chain which is bound to the identity of said client node through a unique hash-code value contained in a certificate; deriving a number of m public/private key pairs, m being an integer, by said first node using said one-way hash chain of said first node, said public/private key pairs being bound to one another and to the hash-code value contained in said client node's certificate; sending by said client node one of its generated public keys along with its certificate to said server node; authenticating said client node by said server node by verifying that the disclosed public key is bound to the hash-code contained in said client node's certificate], and [¶8, In the provided solution, each client, say A, chooses (or somehow obtains) a secret key s and uses it to generate a one-way hash chain. That chain is bound to A's identity through a unique hash-code value contained in a certificate. The client uses its chain to derive a number of public/private key pairs. These public/private key pairs are bound to one another and to the hash code value contained in A's certificate].
Regarding claim 6, GINA discloses, wherein the secret value is a data item of a first one-way function chain of data items, and further comprising the steps of: Page 2 of 6 Preliminary Amendment dated November 13, 2020 (v) providing a verification data item of the first one-way function chain; (vi) applying the first one-way function to the data item; (vii) comparing output of step (vi) to the verification data item; and (viii) performing step (iv) based also on outcome of step (vii)[¶7, obtaining a secret key by said client node and using it to generate a one-way hash chain which is bound to the identity of said client node through a unique hash-code value contained in a certificate; deriving a number of m public/private key pairs, m being an integer, by said first node using said one-way hash chain of said first node, said public/private key pairs being bound to one another and to the hash-code value contained in said client node's certificate; sending by said client node one of its generated public keys along with its certificate to said server node; authenticating said client node by said server node by verifying that the disclosed public key is bound to the hash-code contained in said client node's certificate], and [¶8, In the provided solution, each client, say A, chooses (or somehow obtains) a secret key s and uses it to generate a one-way hash chain. That chain is bound to A's identity through a unique hash-code value contained in a certificate. The client uses its chain to derive a number of public/private key pairs. These public/private key pairs are bound to one another and to the hash code value contained in A's certificate].
Regarding claim 10, GINA discloses, further comprising the step of storing an initial data item of a one-way function chain, from which at least one data item of the one-way function chain is calculable[¶7, obtaining a secret keys by said client node and using it to generate a one-way hash chain which is bound to the identity of said client node through a unique hash-code value contained in a certificate; deriving a number of m public/private key pairs, m being an integer, by said first node using said one-way hash chain of said first node, said public/private key pairs being bound to one another and to the hash-code value contained in said client node's certificate].
Regarding claim 12, GINA does not explicitly disclose, however, Hiroki discloses, wherein an access blockchain transaction comprises information identifying the resource [see pages 1-2, we designed a new protocol for recording a trail of consensus onto the blockchain. In this protocol, a transaction is used as evidence of contractor consent. The transaction is associated with the contract information as shown in Fig. 1.], and [see FIGS. 1-3 and corresponding text for more detail].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GINA with the teaching of Hiroki in order to use of blockchain technology to verify contracts and propose a new protocol to make this usage possible. The protocol makes it possible to confirm the consent of each contractor and protect the privacy of the contract using blockchain [ Hiroki Watanabe, see conclusion section].
Regarding claims 13, and 14, these claims are rejected and interpreted for the same rational set forth in claim 1.
Regarding claims 15, and 18, these claims are rejected and interpreted for the same rational set forth in claim 2.
Regarding claim 16, and 19, these claims are rejected and interpreted for the same rational set forth in claim 5.
Regarding claim 17, and 20, these claims are rejected and interpreted for the same rational set forth in claim 6.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. EP1912376A1(KOUNGA GINA) (filed in IDS (03/09/2022), hereafter referred to as “GINA” and in view of NPL: Blockchain Contract: A complete consensus using blockchain (Hiroki Watanabe), hereafter referred to as “Hiroki” and further in view of US Patent application (US2014/0047551A1) issued to Nagasundaram.
Regarding claim 11, GINA and Hiroki do not explicitly disclose, however, Nagasundaram discloses wherein step (viii) further comprises deleting the verification data item [¶142, if the sensitive data does not need to be re-presented, a one-way cryptographic technique (e.g. hashing, removing, etc.) may be applied such that the data may not be recovered by any subsequent user or system. The one-way cryptographic technique could occur in any suitable manner such that the data is not recoverable by any subsequent user of the information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GINA, and Hiroki with the teaching of Nagasundaram in order for implementing an anonymization engine that may be used to provide data protection, access control, and privacy control for sensitive information [ Nagasundaram, ¶5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maron (US2013/0145447] [0010] One partial solution that has been in use is to eliminate the storage of passwords at the storage server and instead just store hashes of passwords. A "hash" of some data item is a function of that data item that is "one-way" in that computing the data item having only the hash of it is considerably harder (or perhaps impossible) than computing the hash having only the data item].
KR200440019766[ the data of claim 1, wherein the N-th layer data is data obtained by removing key clip data and key frame data from all video data of the media data, and the N-th layer data includes key frame data from the key clip data of the media data. A device for hierarchically encrypting using a one-way function, characterized in that the data is removed].
Hinnegan (US2015/0201028) ([ 0033] The build user profile module 206 can remove any of the personal information 204 by applying a one-way transform 208, such as a hashing algorithm to remove any way of identifying the personal information 204. It is understood that the one-way transform 208 can reduce the personal information 204 to a smaller data in a fashion that cannot be reversed. A unique identification 210, such as a user profile, can be applied to the route history 202 visited by the first device 102. The unique identification 210 cannot be used to identify any of the personal information 204 about the user of the first device 102, while still providing the unique identification 210 for location-based services].
WO2012017612[ the anonymization information sharing apparatus 300a according to the present embodiment deletes the result of applying the one-way function to the data ID different for each anonymization information and the personal password different for each user. Used as Thereby, the anonymization information sharing apparatus 300a according to the present embodiment can ensure the anonymity of the output source of the deletion request].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496